DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 7 in the reply filed on 28 April 2022 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ngoc Le @702-462-5973 on 20 May 2022.
The application has been amended as follows: 

9. (Cancelled)

10. (New) The smoking path simulation system of claim 7, wherein the robotic arm carries the cigarette holder fixedly connected thereto to move from an initial position to a position under an outlet of the guide tube, an axis of the cigarette holder is superposed with an axis of the guide tube, the cigarette enters the cigarette holder through the guide tube, and after the cigarette holder clamps the cigarette, the robotic arm simulates spatial smoking actions of a consumer; and 
the axis of the cigarette holder and an axis of the working end of the robotic arm are kept consistent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention directs to a robotic smoking simulation system which consists of a robotic arm, cigarette holder, feeding device, cigarette tapping device, cigarette lighting device, and image device. Furthermore, the system elaborates on the tapping device further comprising a tapping bracket on the robotic arm, driving motor, pull rod, and support plate. Additionally, the claimed invention elaborates on the lighting device’s positioning on a bracket also on the robotic arm. The claimed invention specifies specifically that the hardware arrangement of the image device as included on the end of the robotic arm where there are more than 2 cameras positioned at different supports on the end of the robotic arm. The claimed invention then goes on to disclose the specifics of the feed device, its components and the operation of the feed system as they pertain to the manipulation of a single cigarette taken from the feeding system. This elaboration and specifics to the hardware arrangement of a robotic arm used in a smoking simulation system is unique to this invention and details in specificity the features and aspects of the claimed invention which are not taught by the prior art of record nor by the prior art found during search, individually or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483